Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Claudia Schultze on February 23, 2022.  
The application has been amended as follows:
Claim 15 is amended as follows:
15.	(Currently Amended) An aqueous binder composition comprising
(a)	an aqueous polymer latex of a film forming carboxylated polymer;
(b)	0.05 to 7.5 % by weight, based on the dry weight of the carboxylated polymer, of a branched polyetheramine polyol dissolved in the aqueous phase of the polymer latex, wherein essentially all of the amino groups in the branched polyetheramine polyol are tertiary amine groups, and wherein the branched polyetheramine polyol contains on average from 4 to 8.2 mol/kg of tertiary amino groups; 
	wherein the aqueous polymer latex of the carboxylated polymer is obtained by a radical emulsion polymerization of a monomer composition M, where the monomer composition M consists of 
1-C20-alkyl esters of monoethylenically unsaturated monocarboxylic acids having 3 to 6 carbon atoms, di-C1-C20-alkyl esters of monoethylenically unsaturated dicarboxylic acids having 4 to 6 carbon atoms, C5-C20-cycloalkyl esters of monoethylenically unsaturated monocarboxylic acids having 3 to 6 carbon atoms, vinylesters of C1-C20-alkanoic acids, vinyl aromatic monomers, C2-C6 monoolefins and butadiene;
(b)	0.05% by weight to 10% by weight, based on the total weight of the monomer composition M, of one or more monoethylenically unsaturated monomers M2, which are selected from monoethylenicaly unsaturated monocarboxylic acids having 3 to 6 carbon atoms and monoethylenically unsaturated dicarboxylic acids having 4 to 6 carbon atoms; and
(c)	0% by weight to 20% by weight, based on the total weight of the monomer composition M, of one or more non-ionic monomers M3, which are different from monomers M1.

Claim 22 is amended as follows:
22.	(Currently Amended) The binder composition according to claim 15, wherein the aqueous polymer latex of the carboxylated polymer is obtained by a radical emulsion polymerization of the monomer composition M, where at least 90% of the monomer composition M to be [[polymerised]] polymerized are metered to the [[polymerisation]]polymerization reaction under [[polymerisation]] polymerization conditions during a metering period P, and where the composition of the portion of the monomer composition M, which is metered to the [[polymerisation]] polymerization reaction under [[polymerisation]] polymerization conditions is changed at least once during the metering period P.
Claim 26 is amended as follows:
26.	(Currently Amended) A method for producing a water-borne coating composition, comprising [[utilizing]] providing the aqueous binder composition according to claim 15 as a binder or co-binder [[in a water-borne coating composition]] and forming a water-borne coating composition.

	Written descriptive support for this amendment is found at page 30, lines 15-20, of the specification as originally filed, together with cancelled original claim 13 language.

Claim 27 is amended as follows:
27.	(Currently Amended) A method of producing a coating on a surface comprising
(a)	applying the aqueous binder composition according to claim 15 [[and/]]or the coating composition according to claim 24 to [[the]] a surface, and 
(b)	allowing the aqueous binder composition [[and/]]or coating composition to dry to produce the coating on the surface. 

Claim 28 is cancelled as follows:
28.	(Cancelled). 

3.	These claims are renumbered as follows:
Claim 15 becomes Claim 1.
Claim 16 becomes Claim 2, which depends on claim 1; reads as “The binder composition according to claim 1”. 

Claim 19 becomes Claim 4, which depends on claim 1; reads as “The binder composition according to claim 15”.
Claim 20 becomes Claim 5, which depends on claim 1; reads as “The binder composition according to claim 15”.
Claim 21 becomes Claim 6, which depends on claim 1; reads as “The binder composition according to claim 15”.
Claim 22 becomes Claim 7, which depends on claim 1; reads as “The binder composition according to claim 15”.
Claim 23 becomes Claim 8, which depends on claim 1; reads as “The binder composition according to claim 15”.
Claim 24 becomes Claim 9, which depends on claim 1; reads as “A water-borne coating composition containing the aqueous binder composition according to claim 1.”
Claim 25 becomes Claim 10, which depends on claim 9; reads as “The coating composition according to claim 9”. 
Claim 26 becomes Claim 11, which depends on claim 1; reads as “A method for producing a water-borne coating composition, comprising providing the aqueous binder composition according to claim 1”. 
Claim 27 becomes Claim 12, which depends on claims 1 or 9, reads as “A method of producing a coating on a surface comprising (a) applying the aqueous binder composition according to claim 1 or the coating composition according to claim 9”. 

Reasons for Allowance
4.	Claim 15 was amended to include the limitation from cancelled original claim 4 (“wherein the branched polyetheramine polyol contains on average from 4 to 8.2 mol/kg of tertiary amino groups”).  Written descriptive support for this amendment is also found in page 5, lines 23-25, of the specification as originally filed.
	See Claim Amendment filed 02/08/2022.
5.	The claim objection set forth in paragraph 3 of the previous office action mailed 12/09/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 15, 19, 22, and 26 to correct their informalities, and cancelled claim 28.
	See Claim Amendment filed 02/08/2022. 
	See also Examiner’s Amendment dated 02/23/2022. 
6.	According to Page 5, lines 9-20, of the present specification, the phrase “essentially all” recited in claim 15 is defined as including at least 90% of the amino groups in the branched polyetheramine polyol are tertiary amine groups.
7.	The present claims are allowable over the prior art references of record, namely Floshbach et al. (US 2010/0056706) and Mueller et al. (US 2014/0014004).
8.	None of these references cited individually or in combination teaches or would have suggested the claimed aqueous binder composition comprising (a) an aqueous polymer latex of a film forming carboxylated polymer; (b) 0.05 to 7.5 % by weight, based on the dry weight of the carboxylated polymer, of a branched polyetheramine polyol dissolved in the aqueous phase of the polymer latex, wherein essentially all of the amino groups in the branched polyetheramine polyol are tertiary amine groups, and wherein the branched polyetheramine polyol contains on average from 4 to 8.2 mol/kg of tertiary amino groups; wherein the aqueous polymer latex of the 1-C20-alkyl esters of monoethylenically unsaturated monocarboxylic acids having 3 to 6 carbon atoms, di-C1-C20-alkyl esters of monoethylenically unsaturated dicarboxylic acids having 4 to 6 carbon atoms, C5-C20-cycloalkyl esters of monoethylenically unsaturated monocarboxylic acids having 3 to 6 carbon atoms, vinylesters of C1-C20 alkanoic acids, vinyl aromatic monomers, C2-C6 monoolefins and butadiene; (b) 0.05% by weight to 10% by weight, based on the total weight of the monomer composition M, of one or more monoethylenically unsaturated monomers M2, which are selected from monoethylenicaly unsaturated monocarboxylic acids having 3 to 6 carbon atoms and monoethylenically unsaturated dicarboxylic acids having 4 to 6 carbon atoms; and (c) 0% by weight to 20% by weight, based on the total weight of the monomer composition M, of one or more non-ionic monomers M3, which are different from monomers M1.
Specifically, Floshbach et al. disclose an aqueous coating composition comprising an aqueous binder latex, i.e., emulsion polymers usable as film-forming binders in aqueous coating compositions (Paragraphs [0006] and [0011]).  The aqueous binder latex taught by Floshbach et al. is obtained by a radical emulsion polymerization of a monomer composition made of 10-90% by weight of at least one monounsaturated, free-radically polymerizable monomer that may be selected from styrene or butyl methacrylate (which overlaps with the claimed 70-99.95% by weight of one or more ethylenically unsaturated monomers M1, which are selected from C1-C-20 alkyl esters of monoethlenically unsaturated monocarboxylic acids having 3-6 carbon atoms or vinyl aromatic monomers) and 10-90% by weight of at least one olefinically 
	However, Floshbach et al. do not specifically mention employing a particular amount of a branched  polyetheramine polyol wherein essentially all of the amino groups in the branched polyetheramine polyol are tertiary amine groups and contains on average from 4 to 8.2 mol/kg of tertiary amino groups, as required by the claims of the present application.  Mueller et al. fail to remedy the deficiencies of Floshbach et al.  Mueller et al. only disclose the use of 0.3-50 wt.% of branched polyetheramine polyol, where all of the amino groups in the branched polyetheramine polyol are tertiary amino groups, for making acrylic dispersions (Paragraphs [0002], [0005]-[0006], [0046]-[0049], [0054]-[0057], [0068]-[0084] and [0095]), but does not teach or would have suggested branched polyetheramine polyol having on average from 4-8.2 mol/kg of tertiary amino groups for forming the claimed aqueous binder composition.  Thus, Floshbach et al. alone or in combination with Mueller et al. do not teach or would have suggested the claimed specific aqueous binder composition.  

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764